*114
By the Court,

Paine, J.
The order appealed from in this case must be reversed. The only question involved is, as to the sufficiency of the statement, upon which the judgment by confession was entered. In the case of Nichols vs. Kribs, 10 Wis., 76, we had occasion to decide upon the character of ■such statements, and the one in question is clearly insufficient, within the rule there established.
The order of the court below, overruling the motion to set aside the judgment, is reversed, with costs.